In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Douglass, J.), dated May 19, 2004, as denied his motion, denominated as one for leave to renew and reargue, which was, in actuality, for leave to reargue his prior motion, in effect, to vacate an order of the same court dated April 17, 2002, denying his motion to restore the action to the calendar and to extend his time to file a note of issue, upon his default in appearing.
Ordered that the appeal is dismissed, with costs.
The plaintiffs motion, denominated as one for leave to renew and reargue, was, in actuality, one for reargument only. Accordingly, the appeal must be dismissed, as no appeal lies from the denial of reargument (see Pacella v Whiteman Osterman & Hanna, 14 AD3d 545 [2005]; Amsler v Verrilli, 203 AD2d 403 [1994]). H. Miller, J.P., S. Miller, Goldstein, Mastro and Lifson, JJ., concur.